DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of species B2 in the reply filed on 11/30/2020 is acknowledged.  Examiner notes that Species Group A is not applicable to the restriction requirement as discussed in the interview on 11/27/2020.
Claims 5, 13, 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species B1, B3, B4, B5, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Insertion section (webs, flanks, which abut the sidewalls, para. [0063]) in claims 1-19.
Positioning element (positioning flanks, insertion section, positioning section, base body, para. [0062-0064], [0069]) in claims 1-15, 19.
Positioning section (flat body of positioning element, para. [0064]) in claims 1-15, 19.
Carrying section (projection or step, para. [0104]) in claim 4, 8, 10.
Edge-protruding section (edge of positioning flanks, para. [0066]) in claims 2, 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Supporting section (appears to be something on underside) in claims 3, 4, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “Supporting section” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No such structure appears to be defined or described in the specification beyond a repeat of the claim limitation (para. [0105], [0109]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,782,979 Kaneno et al (“Kaneno”).  
Claim 1: Kaneno discloses a susceptor (1) (300d/200 [substrate holder]/[susceptor]), Fig. 16a-c) for a chemical vapor deposition (CVD) reactor (see col. 11, lines 9-13) with an insertion opening (3) (300d3 [cavity]), which is arranged in a bearing surface (2) (floor of 300d) of the susceptor (1) (300d/200) and into which an insertion section (13) (lower half of 600c [wafer tray] with 600c2/300d2) of a positioning element (12) (600c with 600c2/300d2) is respectively inserted (see Fig. 16b, see col. 11, lines 59-67), wherein said positioning element (12) (600c) forms positioning flanks (15) (flange of 600c) with a positioning section (14) (600c) that protrudes from the insertion opening (3) (300d3) in order to fix a position of a substrate (11) (400 [wafer], see where inner side of flange fixes substrate), wherein the insertion opening (3) (300d3) has sidewalls (5) (sidewalls of 300d3) and a base (4) (floor of 300d3), and wherein the insertion section (13) (lower half of 600c with 600c2/300d2) comprises contact zones (17’) (300d2 [plurality of balls]), which abut on the sidewalls (5) of the insertion opening 
Claim 3: Kaneno discloses wherein at least one supporting section of the underside (16) of the positioning section (14) (lower portion of 600c, Fig. 16a-c, Kaneno) is supported on a carrying section of the base (4) (floor of 300d3) of the insertion opening (3) (300d3) and at least a section of the base (4) (floor of 300d3) has a clearance (a) greater than zero from a section of the underside (16) (bottom surface of 600c) other than the at least one supporting section (lower portion of 600c, see Fig. 16b). It is interpreted that supporting section is the same as positioning section as it does not appear to be described otherwise).
Claim 4: Kaneno discloses wherein the at least one supporting section is formed by the planar underside (16) of the positioning section (14) (lower portion of 600c, Fig. 16a-c, Kaneno) and the carrying section is formed by a projection (24) or a step (22) (floor of 300d3) of the base (4) (floor of 330d3) of the insertion opening (3) (300d3).
Claim 5:  (Withdrawn).
Claim 6: 
Claim 8: Kaneno discloses further comprising one or more gaps (21) (see Fig. 16b where there appear to be gaps), which are arranged between one or more supporting sections of the underside (16) of the positioning section (14) (see where gaps appear to be 300d2 and 300d1, Fig. 16b) or one or more carrying sections of the base (4) of the insertion opening (3).
Claim 9: Kaneno discloses wherein the webs (17) (inner walls of 300d2 [balls], Fig. 16a-c, Kaneno) of the positioning element (12) (600c with 600c2/300d2) are supported on the base (4) of the insertion opening (3) (floor of 300d3).
Claim 11: Kaneno discloses, wherein the base (4) of the insertion opening (3) (floor of 300d3, Fig. 16a-c, Kaneno) appears to have a planar base surface (see Fig. 16b) or a curved base surface.
Claim 12: Kaneno discloses wherein the underside (16) of the positioning section (14) (lower portion of 600c, Fig. 16a-c, Kaneno) appears to be a planar underside surface (see Fig. 16b) or a curved underside surface.
Claim 13:  (Withdrawn).
Claim 14: Kaneno discloses further comprising a pedestal (25) (600c2 [rotation axle], Fig. 16a-c, Kaneno) that protrudes from the underside (16) of the positioning section (14) (lower portion of 600c) in a region between the webs (17) (300d2 [balls]) of the positioning element (12) (600c with 600c2/300d2).
Claim 15: Kaneno discloses wherein an outline of the insertion opening (3) (outline of 300d3 [cavity], Fig. 16a-c, Kaneno) appears to be completely covered by an 
Claims 16-17:  (Withdrawn).
Claim 18:  (Cancelled).
Claim 19: Kaneno discloses wherein the sidewalls (5) of the insertion opening (3) (sidewalls of 300d3, Fig. 16a-c, Kaneno) extend in a curvilinear (see Fig. 16a-c where sidewalls appear to be curvilinear, where they curve) or rectilinear manner in a plane of the bearing surface (2) and abut curvilinear or rectilinear contact zones (17') (see Fig. 16b where they abut inner walls of 300d2) of the insertion section (13) (600c). It is noted that this feature is not explained in the specification, thus interpreted broadly. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,782,979 Kaneno et al (“Kaneno”).  
Claim 2: Kaneno discloses a susceptor (1) (300d/200 [substrate holder]/[susceptor]), Fig. 16a-c) for a chemical vapor deposition (CVD) reactor (see col. 11, lines 9-13) with an insertion opening (3) (300d3 [cavity]), which is arranged in a bearing surface (2) (floor of 300d) of the susceptor (1) (300d/200) and into which an insertion section (13) (lower half of 600c [wafer tray] with 600c2/300d2) of a positioning element (12) (600c with 600c2/300d2) is respectively inserted (see Fig. 16b, see col. 11, lines 59-67), wherein said positioning element (12) (600c) forms positioning flanks (15) (flange of 600c) with a positioning section (14) (600c) that protrudes from the insertion opening (3) (300d3) in order to fix a position of a substrate (11) (400 [wafer], see where inner side of flange fixes substrate), wherein the insertion opening (3) (300d3) has 
Kaneno discloses wherein an edge-protruding section (18) of the positioning section (14) (outer flange of 600c, Fig. 16b, Kaneno) protruding from the insertion opening (3) (300d3) forms the positioning flanks (15) (outer flange of 600c) and protrudes over a section (9, 6') of the bearing surface (2) bordering on an edge of the insertion opening (3) (edge of 300d3 on 300d/200), and wherein the edge-protruding section (18) (outer flange of 600c) protrudes over the section (9, 6’) of the bearing surface (2) (surface of 300d/200) with a clearance (b) greater than zero such that a free space is formed (see Fig. 16b where a free space appears to be between flange and 300d).

Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0162957 to Boyd et al (“Boyd”) in view of US 5,447,570 to Schmitz et al (“Schmitz”).
Claims 1, 10: Boyd discloses (claim 1) a susceptor (1) for a chemical vapor deposition (CVD) reactor with an insertion opening (3) (9 [insertion opening], Fig. 3, 5), which is arranged in a bearing surface (2) (upper surface of 1) of the susceptor (1) (1 [susceptor]) and into which an insertion section (13) (4 [upstands]/[insertion pieces], 
However Boyd does not explicitly disclose (claim 1, remainder) wherein a hollow space (28) is formed between the base (4) of the insertion opening (3) and the underside (16) of the positioning section (14); (claim 10) wherein the positioning element (12) is supported on a step (22) or a projection (24) of the insertion opening (3).
Schmitz discloses (claim 1, remainder) wherein a hollow space (28) (space of 325 [two-level circumferential groove], Fig. 14) is formed between a base (4) of an insertion opening (3) (floor of 325) and an underside (16) of a positioning section (14) (underside of 329 [insert ring]); (claim 10) wherein a positioning element (12) (329) is supported on a step (22) (step of 325) or a projection (24) of the insertion opening (3) (space of 325), for the purpose of facilitating substantially even distribution of gas to the region near the edge of the wafer (see col. 17, lines 47-60). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hollow space as taught by .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyd in view of Schmitz as applied to claims 1, 10 above, and further in view of US 2005/0183829 to Goodman et al (“Goodman”).
Claim 7: The apparatus of Boyd in view of Schmitz discloses wherein the insertion opening (3) (9, Fig. 3, 5, Boyd) has a polygonal outline (see Fig. 3 and 5 where 9 appears to have a polygonal outline).
However the apparatus of Boyd in view of Schmitz does not disclose wherein corners of the polygonal outline are rounded.
Goodman discloses wherein corners of a polygonal outline (66 [lips], Fig. 5-7) are rounded for the purpose of providing increased strength to the components to resist breaking off during handling, wafer drop-off or wafer pick-up (see para. [0122]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the sharp corners of Boyd with the rounded corners of Goodman with motivation to provide strength to the components to resist breaking off during handling, wafer drop-off or wafer pick-up.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,988,712.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718